Name: 2013/636/EU: Commission Implementing Decision of 31Ã October 2013 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2013) 7162) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international trade;  health;  trade;  fisheries;  America
 Date Published: 2013-11-05

 5.11.2013 EN Official Journal of the European Union L 293/42 COMMISSION IMPLEMENTING DECISION of 31 October 2013 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (notified under document C(2013) 7162) (Text with EEA relevance) (2013/636/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and feed in general, and food and feed safety in particular, at Union and national level. It provides for emergency measures where it is evident that food or feed imported from a third country is likely to constitute a serious risk to human health, animal health or the environment, and that such risk cannot be contained satisfactorily by means of measures taken by the Member State(s) concerned. (2) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (2) was adopted following an outbreak of hepatitis A in humans related to the consumption of bivalve molluscs imported from Peru contaminated with hepatitis A virus (HAV). That Decision initially applied until 31 March 2009 but this period of application was extended until 30 November 2013 by Commission Implementing Decision 2012/729/EU of 23 November 2012 amending Decision 2008/866/EC, on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption, as regards its period of application (3). (3) The Peruvian Competent Authority presented additional information regarding the corrective measures that have been implemented to address the deficiencies detected in the control system of certain bivalve molluscs. However, a number of outstanding issues remain. In particular, the monitoring programme results for the last year do not include the control of Donax clams (Donax spp.) which was found to be the origin of the outbreak. Therefore, it cannot be concluded that the guarantees provided by the Peruvian Competent Authority to date are sufficient to lift the emergency measure. (4) The limit of application of Decision 2008/866/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 5 of Decision 2008/866/EC, the date 30 November 2013 is replaced by the date 30 November 2014. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 307, 18.11.2008, p. 9. (3) OJ L 327, 27.11.2012, p. 56.